—In an action to recover damages for breach of a lease, the defendants Andrew Obes International Moving Services, Inc., Andrew Obes’ Son, Inc., Hahn Brothers Fireproof Warehouse, Inc., Hahn & Dards Moving and Storage, Inc., and Omni Industries, Inc., appeal from an order of the Supreme Court, Queens County (Le Vine, J.), dated July 25, 1985, which granted the plaintiffs motion for a protective order pursuant to CPLR 3103 striking their notices to take depositions of two of the plaintiffs officers.
Ordered that the order is affirmed, with costs.
Under the circumstances, Special Term did not abuse its discretion in granting the plaintiffs motion for a protective order. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.